445 F.2d 317
William F. McKNIGHT, Plaintiff-Appellant,v.Howard M. COMSTOCK, Supt. S.C.C., Henry W. Kerr, Chrm. AdultAuth., Defendants-Appellees.
No. 25854.
United States Court of Appeals, Ninth Circuit.
Aug. 4, 1971.

William F. McKnight, in pro. per.
Karl S. Mayer, Deputy Atty. Gen., Evelle J. Young, Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before KOELSCH, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The denial of McKnight's petition for a writ of habeas corpus is affirmed for the reasons given in the district court's order of March 25, 1970.  See also Ellhamer v. Wilson, 9 Cir., 1971, 445 F.2d 856 (July 7, 1971), reversing a district court decision on which McKnight relies.  Denial of the petition without an evidentiary hearing was not error, since there are no disputed facts.


2
Affirmed.